The Attorney                  General of Texas

 JIM MATTOX                                                 August      18,    1986
 Attorney General


 Supreme Court Building         Honorable Rem Guerra                                       Opinion    No.   JM-533
 P. 0. Box 12546
 Austin, TX. 76711. 2546
                                Criminal District Mtorney
 512l476-2501                   Hidalgo County Courthouse                                  Re:    Whether a county      clerk   may
 Telex 9101674-1367             Edinburg, Texas   "8539                                    deliver    the    services      of   his
 Telecopier   512/475.0260                                                                 office   on credit

 714 Jackson, Suite 700         Dear Mr. Guerra:
 Dallas. TX. 752024%
 21417428944                             You have subm::tted         the      following   question:

                                                     Does it violate       article   III.    sections     50 and
 4624 Alberta Ave.. Suite 160
 El Paso, TX. 79905.2793
                                                52, of the Texas Constitution          for the county clerk
 9151533.3464                                   of Hidalgo      County,   Texas to maintain        a policy     of
                                                allowing     the general     public,   including     attorneys,
                                                title    ccmpanies.     individuals,      partnerships,       and
-M     Texas, Suite 700                         corporat:.ons,      to maintain       credit     accounts     for
   Aston, TX. 77002.3111
                                                paying    f,ses due the county clerk?           Stated    in the
 713/223-5666
                                                convsrsez,    must the county clerk adopt a cash only
                                                policy    on all fees except the filing          of lawsuits?
 606 Broadway, Suite 312
 Lubbock, TX. 79401.3479               The      provisions      of the Texas Constitution          you cite,      sections     50
 WN747.5236
                                and 52 of        article    'III, as well as article        XI, section     3, prohibit       the
                                "lending        of credit"       by the state     or its      subdivisions.        section     50
 4309 N. Tenth. Suite 6         prohibits        lending   the credit   of the state,        and section     52 prevents      the
 McAllen, TX. 76501-1665        legislature          from authorizing      political       subdivisions       to lend      their
 5121682.4547
                                credit    --     thereby :.nhibiting    counties      indirectly.      Article    XI, section
                                3, is a         direct    prohibition    against     the lending      of its     credit     by a
 200 Main Plaza. Suite 4W       county.
 San Antonio. TX. 76205.2797
 512/2254191                             With    exceptions      not        pertinent     here,   article    III,    section    52,
                                reads:
 An Equal Opportunity/
 Affirmative Action Employer                    [T]he Le@lature        shall have no power to authorize
                                                any county,    city,   town or other political       corpora-
                                                tion    or :subdivision     of    the State   to lend      its
                                                credit    or to grant public      money or thing of value
                                                in aid of.     or to any individual,        association      or
                                                corporatj.on   whatsoever,     or to become a stockholder
                                                in    such   corporation,       association    or    company.
                                                (Emphasis, added).




                                                                       p.     2455
Honorable     Rene Guerra     - Pagr     2       (ai-533)




                                                                                                     ‘7

Article     XI,   section   3, reads::

                  No county,   city,    or other municipal       corporation
              shall hereafter     bt!come a subscriber      to the capital
              of any private    corporation      or association,      or make
              any appropriation       ,or donation   to the same, or in
              anywise    loan its --,credit;     but this     shall    not be
              construed     to in any way affect           any obligation
              heretofore    undertaken    pursuant to law.          (Emphasis
              added).

The other     provision,     section     50 of     article   III,   declaresi

                  The Legislatum         shall have no power to give or
              to lend, or to auxhorize           the giving     or lending.    of
              the credit       of the State         in aid of,      or to any
              person,      associat:ion       or      corporation,      whether
              municipal    or othe::,, or to pledge the credit            of the
              State in any mannm: whatsoever,              for the payment of
              the liabilities,         present     or prospective,       of any
              individual,      association     of individuals,        municipal
              or     other     corpcration         whatsoever.        (Emphasis
              added).

      In each of these provtrions,         the phrases   “lend its              credit,”    “loan
its  credit,”     and “lending      #of the credit”     appear  to              have the same
meaning.      The meaning of 1:h.e section        50 language  was               considered     in
Braden,    The Constitution       ~jf the State     of Texas:    An              Annotated     and
Comparative Analysis      (1977);volume       1 at page 225, where                it was said:

                  Section     50 states     that the legislature      may not
              ‘give’    the credit      of the state to anybody,        ‘lend’
              the credit       of the state       to anybody,    or ‘pledge’
              the credit      of thlt state      for anybody.    . . .     This
              is   an involved         and somewhat      imprecise    way of
              saying     that     the state      may not   aid    anybody    by
              lending     him mone:r; by provtding        him land,    goods,
              or services       on cl,edit;    or by guaranteeing     payment
              to a third       party-z       aids anybody by lending        him
              money or providing         him land, goods, or services        on
              credit.       (Emphasis added).

See Attorney      General   0pin:ton MW-461 (1982).          The Supreme Court   of
Texas similarly     concluded     in City of Cleburne       v. Brown, 11 S.W. 404
(Tex. 1889) that the article         XI, section    3, language specifying  that a
municipality    could not in anywise “loan          its credit”   prevented a city
from accepting,      in lieu      a:E cash,    corporate    bonds  in payment for
transferring    its waterworks      to a corporation.

      In construing   the meai:Lng of particular                  words   in a part       of the
Constitution   of Texas,  such as article   III,                section   52, resort      may be




                                             p.      2456
,

    Bonorable    Rene Guerra     - Pag,    3         (JM-533)




    had to other     sections     of the instrument         for the sense in which the
    words are used.         State    v.  Gillette's      Estate,    10 S.W.2d 984 (Tex.
    Comm'n App. 1928).         In the-tight     of the 9       ' of Cleburnq holding,         we
    believe    the proscriptions      of article    III,    section   52, andI article      XI,
    section    3, mean that county officers          are not authorized       -- and cannot
    be authorized     -- to deliver      county services        to individuals,      associa-
    tions    or corporations      on t,redit    unless    some other     provision     of the
    constitution    authorizes     it IO do so.                                 .

          You have noted the provisions           of Rule 142 of the Texas Rules of
    Civil  Procedure,    authorizing       the clerk   to require     security  for costs
    from the plaintiff      before    iissuing any process,    but specifying     that the
    clerk "shall   file   the'petitlon       and enter the same on the docket."        The
    emphasized   provision,      we tz;lieve,      is necessary     to comply with the
    command of article      I, sectim       13. of the Constitution      of Texas that

                 [a]11 courts     shall  be open, and every person   for
                 and injury     done him, in his lands,   goods, person
                 or reputation,     shall have remedy by due course of
                 law.

    See Dillingham   v. Putnam, 14 S.W. 303 (Tex.                  1890). See also Union
    Century   Life Ins. Co. v. Chowning,   26 S.W. 982 (Tex. 1894). cf.
r   Nelson v. Krusen, 678 S.W.2(r918 (Tex. 1984).

           Thus, the county clerk :nust file           and docket a petition         presented
    for filing       without   requir~ll:     immediate payment therefor,          because     to
    refuse    would deny the petttioner             his constitutional       right     to open
    courts.     Cf. LeCroy v. Hanlor!, _           S.W.2d        (Tex. 1986) (No. C-4745,
    opinion    delivered     July 2, -986).        But the=     is no warrant       to extend
    credit     for    county    fees,     fines    and other      charges    not     similarly
    impinging      on constitutional        rights   and privileges.       See Robinson        v.
    State,    29 S.W. 788 (Tex Crim. App. 1895);              Attorney     General    Opinions
    MW-461 (1982).       S-42 (1953).       Cf. Tex. R. Civ. Proc.        145 (affidavit       of
    inability     to give security).        -

                                          SUMMARY

                     County    officers       are   not   authorized    --   and
                 cannot be authorixed         -- to deliver    county services
                 to individuals,        ,xasociations     or corporations      on
                 credit   unless     sore provision      of the Constitution
                 of Texas authoriza!a       it to do so.




                                                      s /Y-JJ
                                                         Very



                                                         JIM
                                                                ruly


                                                               /c;,

                                                         Attorney
                                                                       yours



                                                                    MATTOX
                                                                     General   of Texas




                                                p.    2457
Honorable    Rene Guerra   - Pag#z 4      (JM-533)




JACK HIGHTOWER
First   Assistant   Attorney   General

MARY KELLER
Executive Assistant     Attornq    General

RICK GILPIN
Chairman, Opinion     Ccmnittee                      .

Prepared    by Bruce Youngblood
Assistant    Attorney General




                                         p. 2458